815 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon Charles WHITE, Jr., Plaintiff-Appellant,v.Robert BROWN, Jr., Theodore Koehler, John Hawley, David E.Magadanz, Bruce L. Forstrom, Larry Thornton,Daniel C. Larson, Robert A. Napel, KarlJohnson, Defendants-Appellees.
No. 86-1774.
United States Court of Appeals, Sixth Circuit.
March 12, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the appellant's motion for counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
White initiated a civil rights complaint in the district court alleging that he had been deprived of property without due process and that he had received unlawful and arbitrary treatment.  The district court sua sponte dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  It appears from a review of the record that the district court did not err in dismissing the case.


3
It is ORDERED that the motion for counsel be denied ad the judgment of the district court is affirmed for the reasons set forth in the district court opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.